DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/864,660 filed on May 01, 2020 in which claims 1-20 are presented for examination.

Status of Claims

Claims 1-20 are pending, of which claims 1, 7 and 14 are in independent form. Claims 1-20 are rejected for double patenting.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-17 of US Patent No. 10,678,884 B1. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,678,884 B1. It would be obvious for one with ordinary skill in the art at the time of the invention to change the preamble from a method claim to non-transitory computer readable medium. 
Application 16/786,961
US Patent No. 10,558,676 B2
1.  A non-transitory computer readable medium storing instructions that, when executed by a processor operating a browser application, cause the processor to perform processing comprising: receiving a command to obtain a page made through the browser; 

in response to the command, downloading code for the page, the code for the page including data indicating a time at which the page was most recently updated by a host server that is an original source of the code, the time at which the page was most recently updated being independent of a download time at which the code for the page is downloaded; 

identifying the data within the code for the page indicating the time at which the page was most recently updated; 


determining that the time is earlier than a threshold time for the page; forcing retrieval of a new version of the page from the host server in response to the determining, the forcing including: selecting at least one browser-based user input command from among a plurality of browser-based user input commands based on an identity of the browser, and automatically simulating the at least one browser-based user input command; and 



loading the new version of the page in the browser.
1.  A method of automatically loading a most recent version of a page comprising: receiving, at a processor, a command to obtain the page made through a browser; 




in response to the command, downloading, by the processor, code for the page, the code for the page including data indicating a time at which the page was most recently updated by a host server that is an original source of the code, the time at which the page was most recently updated being independent of a download time at which the code for the page is downloaded; 
identifying, by the processor, the data within the code for the page indicating the time at which the page was most recently updated; 

determining, by the processor, that the time is earlier than a threshold time for the page; forcing, by the processor, retrieval of a new version of the page from the host server in response to the determining, the forcing including: detecting an identity of the browser, selecting at least one browser-based user input command from among a plurality of browser-based user input commands based on the identity, and automatically simulating the at least one browser-based user input command; and 

loading, by the processor, the new version of the page in the browser.
 


Since claim 1 is an obvious variant of claim 1 of US Patent No. 10,558,676 B2, it is not patentably distinct from claim 1 of US Patent No. 10,558,676 B2. Claims 2-20 are rejected for the same analysis as above.
This is an obviousness-type double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/12/2022